Name: 2001/377/EC: Commission Decision of 6 April 2001 fixing the maximum amount of aid granted for the private storage of olive oil under the second partial invitation to tender provided for by Regulation (EC) No 327/2001 (notified under document number C(2001) 847)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  trade policy;  Europe;  distributive trades;  processed agricultural produce
 Date Published: 2001-05-15

 Avis juridique important|32001D03772001/377/EC: Commission Decision of 6 April 2001 fixing the maximum amount of aid granted for the private storage of olive oil under the second partial invitation to tender provided for by Regulation (EC) No 327/2001 (notified under document number C(2001) 847) Official Journal L 132 , 15/05/2001 P. 0030 - 0030Commission Decisionof 6 April 2001fixing the maximum amount of aid granted for the private storage of olive oil under the second partial invitation to tender provided for by Regulation (EC) No 327/2001(notified under document number C(2001) 847)(Only the Spanish and Greek texts are authentic)(2001/377/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 12a thereof,Whereas:(1) In accordance with Commission Regulation (EC) No 327/2001 of 16 February 2001 authorising the conclusion of private storage contracts for olive oil and opening an invitation to tender for a limited period for aid relating thereto(3), the bodies referred to in Article 1 of that Regulation are authorised to conclude contracts for the private storage of virgin and extra virgin olive oil they market.(2) An invitation to tender has been opened for a limited period. Four consecutive partial invitations to tender are to be opened from 1 March 2001. The first partial invitation to tender was restricted to producer groups or associations of such groups as referred to in the second sentence of the first paragraph of Article 12a of Regulation No 136/66/EEC. The following three partial invitations to tender are open to all approved operators referred to in Article 3(1) of Regulation (EC) No 2768/98(4).(3) Article 12a of Regulation No 136/66/EEC provides for the granting of aid for the implementation of storage contracts. On the basis of the tenders submitted in response to the second partial invitation to tender and with a view to making a significant contribution to regulating the market, the amount of that aid should be fixed.(4) No tenders were received in Greece in response to the second partial invitation to tender.(5) The measure provided for in this Decision is in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1For the second partial invitation to tender provided for by Article 3 of Regulation (EC) No 327/2001, the maximum amount of the aid referred to in Article 12a of Regulation No 136/66/EEC shall be as follows:>TABLE>Article 2This Decision is addressed to the Kingdom of Spain and the Hellenic Republic.Done at Brussels, 6 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 48, 17.2.2001, p. 9.(4) OJ L 346, 22.12.1998, p. 14.